Order setting aside verdict and dismissing complaint, and judgment entered thereon, reversed upon the law, with costs to appellant, verdict reinstated, and judgment for $1,948, with interest from December 18, 1925, and costs, directed to bo entered thereon. The record discloses that plaintiff was shown to be the real party in interest, and had the right to maintain the action. It was understood that the full amount claimed by plaintiff and found by the jury was the amount above specified, and the trial court should have directed that judgment be entered for that amount. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ„ concur.